Citation Nr: 1645480	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lung condition, to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1952 to December 1955 in the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for lung condition as a result of asbestos exposure. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016, and transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that a supplemental medical opinion is necessary to decide this case.  

The Veteran contends that he had breathing problems while he was in service. See August 2016 hearing transcript at 6-7 and the Veteran's VA Form 9.  A VA examination was conducted October 2014 and the opinion is of record.   The VA examination occurred before the Veteran's testimony regarding his symptoms in service; there is no indication that the Veteran considered the lay testimony of in-service incurrence.

Furthermore, a hospitalization record from December 1958 indicates that at that time the Veteran had a suspected diagnosis of sarcoidosis of the lung.  While the examiner seemed to have considered the Veteran's lay statements about his hospitalization, the opinion does not indicate a review of the hospitalization record from December 1958.  Nor does it specifically address the suspected condition of sarcoidosis as stated in the record.

At the hearing before the undersigned VLJ, the claimed disability in this case is characterized as chronic fibrosis and pulmonary nodules on the lung.  See August 2016 hearing transcript at 3.  The examiner's opinion addresses whether the chronic infiltrates, fibrosis, and pulmonary nodules that appeared on the Veteran's October 2014 chest Computed Tomography (CT) are consistent with the asbestos exposure.  But, the opinion does not explain whether the abnormalities in the Veteran's CT noted above constitute a lung condition unrelated to asbestos exposure.   

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the October 2014 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

a. Does the Veteran have a currently diagnosed lung condition?  Please address whether the chronic infiltrates, fibrosis, and pulmonary nodules that appear in the Veteran's October 2014 CT constitute lung condition or other disease. If not, please provide an explanation for these abnormalities in the Veteran's CT.  

b. If the Veteran has a lung condition, is it at least as likely as not (a 50 percent or greater probability) that disability is otherwise etiologically related to the Veteran's active military service? The examiner is asked to review the Veteran's service treatment records, and the Veteran's hospitalization record from December 1958.   Additionally, please specifically address the Veteran's lay statements and the suspected diagnosis of sarcoidosis as noted in the December 1958 medical record.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

